GLADNEY, Judge.
This case was consolidated for purposes of trial with that of Glen E. Mullin v. Arley *213Skains, Individually and as Administrator of the Estate of his Minor Daughter, Judy Skains, and the State of Louisiana, Through the Department of Highways, 205 So.2d 207, this day decided. The facts and legal issues therein determined control our decision in this case, except as to quantum.
Alfred A. Barnard sustained multiple bruises and abrasions to the arms, legs and body with lacerations to the left elbow, right forearm and left hand; fractures of the left hand with severance of the extensor tendons to the thumb and index finger; and fracture of the posterior lip of his left ace-tabulum, or rim of the left hip with dislocation.
Immediately after the accident Barnard underwent exploratory surgery of the abdomen without discovery of serious internal injury. Major corrective operations were performed on the hip, left hand, thumb, and index finger. Barnard was hospitalized until August 6, 1965, confined to his home some time thereafter and wore a leg brace from September 24 to November 16, 1965. He was still disabled and undergoing treatment a year after the accident. The tendon damage to the hand is of a permanent nature and motion of the left index finger limited to 30% of' normal. The gravity of the injuries sustained caused substantial pain and suffering.
It is our conclusion that the total award of $15,000 and special damages of $4,287.80 as determined by the trial court is neither excessive nor inadequate, and is approved.
As pointed out in Mullin v. Skains, Individually and as Administrator of the Estate of his Minor Daughter, Judy Skains, and State of Louisiana, Through the Department of Highways, supra, the judgment appealed is in error insofar as it reduced plaintiff’s recovery by one-half, and such reduction must be restored in our decree.
Therefore, the judgment appealed is amended and, as so amended, is affirmed and recast to read:
It is ordered that there be judgment herein in favor of Alfred A. Barnard and against the State of Louisiana, Through the Department of Highways, for the total sum of $19,287.80, with 5% per annum interest from judicial demand until paid, and, subject to the provisions of LSA-R.S. 13:4521, the State of Louisiana, Through the Department of Highways is cast for the costs of court in these proceedings.